NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                THOMAS DELONEY,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7054
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in Case No. 09-3012, Judge Alan G.
Lance, Sr.
             __________________________

               Decided: October 13, 2011
              __________________________

    DARLA J. LILLEY, Lilley Law Firm, P.L.L.C. of Dain-
gerfield, Texas, for claimant-appellant.

    MICHAEL P. GOODMAN, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were TONY WEST, Assis-
DELONEY   v. DVA                                           2


tant Attorney General, JEANNE E. DAVIDSON, Director,
and BRIAN SIMKIN, Assistant Director. Of counsel on the
brief were DAVID J. BARRANS, Deputy Assistant General
Counsel, and Y. KEN LEE, Attorney, United States De-
partment of Veteran Affairs, of Washington, DC.
              __________________________

  Before NEWMAN, MAYER, and PLAGER, Circuit Judges.
PER CURIAM.

    The issue in this veteran’s appeal is whether the
Court of Appeals for Veterans Claims (“Veterans Court”)
properly held that the Board of Veterans Appeals
(“Board”) did not specifically need to provide Mr. Deloney
with a medical examination prior to denying his applica-
tions for service connection. Because the decision of the
Veterans Court applied the accepted law to the facts of
this case, we dismiss the appeal.

                      I. BACKGROUND

    Thomas Deloney was in the United States military
from November 1973 to December 1975. Some twenty-
five years after Mr. Deloney left the military he was
admitted to a Veterans Affairs (“VA”) hospital for lower
back pain. At that time, Mr. Deloney had no previous
history of back injury. The admitting VA physician noted
that Mr. Deloney indicated that the onset of lower back
pain started about a month before he sought treatment.
Mr. Deloney eventually had surgery on his back related to
his diagnosis of degenerative disk disease of the lum-
bosacral spine.

   In February 2004, Mr. Deloney filed claims for service
connection disability compensation for frostbite of his feet,
back problems, leg problems, and sinusitis. A regional
3                                            DELONEY   v. DVA


office (“RO”) of the Department of Veterans Affairs
(“DVA”) denied his claims in July 2004. Mr. Deloney
appealed the RO’s decision to the Board.

    In the course of its review of the case, the Board de-
termined that a medical examination under 38 C.F.R. §
3.159(c)(4) was unnecessary to decide any of Mr. Delo-
ney’s claims because, under the applicable legal standard,
there was insufficient evidence to require a medical
examination. Id. at 12-13. The Board concluded that
they were not required to provide Mr. Deloney with a
medical examination absent a showing of a current dis-
ability and an indication of a causal connection between
that disability and service, which Mr. Deloney failed to
do. Id. at 13. The Board denied his claims for frostbite,
back problems, and leg problems, but remanded his
service connection claim for sinusitis. In the Appeal of
Thomas L. Deloney, No. 05-24 548, slip op. at 2-3 (Bd. Vet.
App. July 9, 2009).

    Mr. Deloney appealed the Board’s decision to the Vet-
erans Court. The Veterans Court concluded that the
Board did not err in its determination that a medical
examination was unnecessary.         Deloney, 2010 WL
4810723, at 4-6. Specifically, the Veterans Court found
that Mr. Deloney did not satisfy all the elements neces-
sary for requiring that the VA provide a medical examina-
tion. See McLendon v. Nicholson, 20 Vet. App. 79 (Vet.
App. 2006). In McLendon, the Veterans Court held that
the DVA must provide a medical examination when the
record contains the following:

    competent evidence of a current disability or per-
    sistent or recurrent systems of a disability, and (2)
    evidence establishing that an event, injury, or dis-
    ease occurred in service . . . and (3) an indication
DELONEY   v. DVA                                           4


    that the disability or persistent or recurrent sys-
    tems of a disability may be associated with the
    veteran’s service or with another service-
    connected disability, but (4) insufficient compe-
    tent medical evidence for the Secretary to make a
    decision on the claim.

Id. at 81.

    The Veterans Court found that Mr. Deloney failed to
meet at least the third element in each of the claims he
appealed. Deloney, 2010 WL 4810723, at 4-6. Because
Mr. Deloney failed to satisfy all four of the elements set
forth in McLendon for each of his appealed claims, the
Veterans Court affirmed the decision of the Board. Id. at
6. Mr. Deloney now appeals to this court.

                      II. DISCUSSION

    Under 38 U.S.C. § 7292, this court has jurisdiction to
review “the validity of a decision of the [Veterans] Court
on a rule of law or of any statute or regulation . . . or any
interpretation thereof (other than a determination as to a
factual matter) that was relied on by the Court in making
the decision.” 38 U.S.C. § 7292(a). We have jurisdiction
“to determine whether the legal requirement of the stat-
ute or regulation has been correctly interpreted in a
particular context where the relevant facts are not in
dispute.” Szemraj v. Principi, 357 F.3d 1370, 1375 (Fed.
Cir. 2004). However, except with respect to constitutional
issues, we do not have jurisdiction to “review (A) a chal-
lenge to a factual determination, or (B) a challenge to a
law or regulation as applied to the facts of a particular
case.” 38 U.S.C. § 7292(d)(2).
5                                            DELONEY   v. DVA


    Mr. Deloney presents two issues for appeal. First, he
argues that the Veterans Court misinterpreted the law
governing when the DVA must provide a medical exami-
nation. Second, he argues that the Veterans Court mis-
applied the law requiring that the Board liberally read a
veteran’s claim for benefits.

    It is not always easy to distinguish cases in which the
issue is a pure question of legal interpretation, cases over
which we have jurisdiction, from cases in which the
question is basically a challenge to a law or regulation as
applied to the facts of the particular case, cases which by
statute we may not review. Counsel in these cases go to
great lengths to convince us that their case is one of pure
statutory interpretation. This is a case, however, that
clearly falls on the side of application of existing law.

    As noted, the applicable law derives from the
McLendon case. The Veterans Court held that the DVA
must provide a medical examination when the record
contains the following:

    competent evidence of a current disability or per-
    sistent or recurrent systems of a disability, and (2)
    evidence establishing that an event, injury, or dis-
    ease occurred in service . . . and (3) an indication
    that the disability or persistent or recurrent sys-
    tems of a disability may be associated with the
    veteran’s service or with another service-
    connected disability, but (4) insufficient compe-
    tent medical evidence for the Secretary to make a
    decision on the claim.
DELONEY   v. DVA                                         6


Id. at 81. The Veterans Court found that Mr. Deloney
failed to meet at least the third element in each of the
claims he appealed.

    The third element is a question of fact, and the Veter-
ans Court held that in applying the established law to the
facts at hand, the Board did not err in refusing to provide
a medical examination. Even if we were to disagree with
the outcome, we are precluded from reviewing the appli-
cation of the law to the facts of this case, and thus we
must dismiss the appeal.

                      DISMISSED